DETAILED ACTION
This Office Action is in response to the application 16/911,645 filed on June 25th, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/25/2020, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claims 1, 7 and 14; claims 1, 7 and 14 are/is rejected under 35 USC 101 because the claims are/is directed to an abstract idea without being integrated into a practical application nor being significantly more.
The claims reciting the limitations “input[ing] training texts and pre-defined entities into a neural model,” “generat[ing] an entity graph including nodes and edges,” “determin[ing] a relation based on the passages for each of the pre-defined entities,” “calculat[ing] a probability relating to the relation for each of the pre-defined entities,” “generat[ing] a potential reasoning path between a head entity and a garget entity,” “scor[ing] the potential reasoning path based on a beam search of the potential reasoning path” and “learn[ing] a neuro-symbolic rule by converting the edges along the potential reasoning path into symbolic rules and combing the symbolic rules into the neuro-symbolic rule” are directed to an abstract idea as the claims recite mental processes. Accordingly, the claims recite an abstract idea.  This judicial exception is not integrated into a practical application.  It’s noted that the claims recite additional element(s).  However, said additional element is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of inputting/generating/determing/calculating/generating/scoring/learning) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As mentioned above, although the claims recite additional element, said element taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer content distributing functions routinely used in information technology field. Learning a neuro-symbolic rule by converting the edges along the potential reasoning path into symbolic rules and combing the symbolic rules into the neuro-symbolic rule is conventional, well know routing in view of Berkeeimer memo here. Generic computer components recited as performing generic computer functions that are well understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Therefore, the claim is directed to non-statutory subject matter.
Regarding claims 2-6, 9-13 and 15-20; claims 2-6, 9-13 and 15-20 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims are directed to abstract idea without being integrated into a practical application nor being significantly more.
Regarding claim 1; claim 1 is directed to a computer program per se because the claimed “computer program product” is not stored on any non-transitory computer-readable storage medium. See Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760. The claim also recites “one or more computer readable storage mediums;” The specification does not explicitly define as to what type of computer readable medium is claimed. Broadly interpreted, a “one or more computer readable storage mediums” can be any means that include propagate and transmission signals, which are non-eligible subject matter under 35 U.S.C. 101. Therefore, the claim is directed to non-statutory subject matter. The Examiner respectfully suggests that the claims be amended to either “A computer program product stored, tangibly embodied in one or more non-transitory computer readable storage mediums” or “A computer program product, tangibly embodied in one or more computer readable device” to make the claim statutory under 35 USC 101; (emphasis added).
Regarding claims 2-8; claims 2-8 depends from claim 1. Therefore, claims 2-8 are rejected under 35 U.S.C. 101 for the same reasons.
Regarding claim 15; claim 14 calls for a system; however, the body of the claim does not positively recite any hardware element. As recited in the body of the claim, the claimed apparatus contains “an entity extractor,” “an entity graph generator” and “a neural model.” In light of the specification (par. [0025]), the entity extractor, the entity graph generator and the neural model can be all construed as software per se since they do not embody any hardware. Because the elements of claim 14 is interpreted as merely software and the claim lacks any physical device or machine, the claim is directed to non-statutory subject matter. It is suggested that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory under 35 U.S.C. 101.
Regarding claims 15-20; claims 15-20 do not recite any hardware element to resolve the issue in the independent claim 14. Therefore, claims 16-20 are also non-statutory under 35 U.S.C. 101.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/
Primary Examiner, Art Unit 2436